Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 3/9/2022 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Campesato (“High Efficiency AlInGaP and AlInGaAs Solar Cells for 32% Four Junction Devices” 28th European Photovoltaic Solar Energy Conference and Exhibition, DOI: 10.4229/28thEUPVSEC2013-1BO.12.2, 2013), Meusel (US Pub No. 2008/0163920), Dally (US Pat No. 6218605), Wanlass (US Pub No. 2006/0144435), and Cornfeld (US Pub No. 2012/0211068) are the closest prior art.
Campesato et al. teaches a method of fabricating a four junction solar cell  [Page 63, middle right of page], and fabricating a test solar cell comprising a upper first solar subcell, a second solar subcell, a third solar subcell, and a fourth solar subcell [Page 63, middle right of page], wherein each particular one of said solar subcess has the respective composition and band gap selected during said selecting, for that particular solar subcell [Page 63, middle right of page] comprising:
an upper first solar subcell composed of indium gallium aluminum phosphide and having a first band gap [AlxInGaP (0.10<x<0.12) as top junction, page 63, middle left of page, and bottom right of page];
a second solar subcell adjacent to said first solar subcell made of Al(In)GaAs [middle left of page 63] and the second solar subcell having a second band gap smaller than the first band gap and being lattice matched with the upper first solar subcell [middle left of page 63]
a third solar subcell [InGaAs, middle left of page 63] adjacent to said second solar subcell and composed of indium gallium arsenide and having a third band gap smaller than the second band gap and being lattice matched with the second solar subcell [Both AlInGaP and Al(In)GaAs can be grown lattice-matched to Germanium and GaAs by Metalorganic Chemical Vapor Deposition (MOCVD) [middle left on page 63, page 64 top left of page]; and
a fourth solar subcell adjacent to said third solar subcell and composed of germanium having a fourth band gap smaller than the third band gap [middle left of page 63, and band gap taught in page 65 middle left of page];
Meusel et al. teaches the development of a multiple solar cell which increase the EOL efficiency [0009] in order to improve the radiation stability of the solar cell [0009].
Dally et al. teaches solar cells are temperature dependent devices and their running temperature depends on Satellite orbit location and Solar array geometry. The deployed Solar array 10, at the end-of-life phase (EOL) runs at about 50° C [C5 ln 3-16], and as low as -20 degrees Celsius when at BOL and Dally et al. teaches to optimize the solar array performance throughout the life of a satellite mission [C2 ln 65-67].
Wanlass et al. teaches in figure 2 a band gap and lattice constant graph based on the composition of the In, Ga, Al, and P.
Cornfeld et al. teaches an in figure 1 a graph which comprises GaP, InP, and AlP where the band gap and lattice contact are changed based on the composition of AlGaInP comprising GaP, InP, and AlP [Fig. 1, 0110].
Modified Campesato et al. teaches the limitations in the claim but does not disclose the limitation of “wherien the selecting is not designed to maximize the solar cell efficiency at the BOL, and wherein the selecting is designed to increase the solar cell efficiency at the EOL” and “fabricating a test solar cell comprising the upper first solar subcell, the second solar subcell, the third solar subcell and the fourth solar subcell, wherein each particular one of said solar subcells has the respective composition and band gap selected, during said selecting, for that particular solar subcell, wherein: the upper first solar subcell is composed of indium gallium aluminum phosphide with at least 20% aluminum by mole fraction” in conjunction with the remaining limitations of claim 20, 38, and 39 respectively.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “the selecting is not designed to maximize the solar cell efficiency at the BOL, and wherein the selecting is designed to increase the solar cell efficiency at the EOL” and “fabricating a test solar cell comprising the upper first solar subcell, the second solar subcell, the third solar subcell and the fourth solar subcell, wherein each particular one of said solar subcells has the respective composition and band gap selected, during said selecting, for that particular solar subcell, wherein: the upper first solar subcell is composed of indium gallium aluminum phosphide with at least 20% aluminum by mole fraction” in conjunction with the remaining limitations of claim 20, 38, and 39 respectively.
Therefore, claims 20-25, 27-29, and 31-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726